Citation Nr: 0212382	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  98-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected bilateral otosclerosis, status-post 
right stapedectomy with impaired hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1958 
to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

In a December 2000 action, the Board remanded this case for 
additional development.  

The Board observes that in a correspondence from the 
appellant's representative to the RO, dated in January 2001, 
the appellant's representative raised the issue of 
entitlement to an increased rating for a service-connected 
dysthymic disorder, evaluated as 30 percent disabling.  In 
addition, in the appellant's brief, dated in August 2002, the 
appellant's representative raised the issue of entitlement to 
hypertension secondary to service-connected dysthymic 
disorder.  These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's currently diagnosed hypertension is not 
causally related to or worsened by his service-connected 
bilateral otosclerosis, status-post right stapedectomy with 
impaired hearing.



CONCLUSION OF LAW

The appellant's hypertension is not proximately due to or the 
result of his service-connected bilateral otosclerosis, 
status-post right stapedectomy with impaired hearing.  
38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In July 1992, the appellant underwent a VA examination.  At 
that time, he stated that he was originally diagnosed with 
hypertension in 1981.  The appellant indicated that at 
present, he was taking medication for his hypertension.  The 
physical examination showed that the appellant's sitting 
blood pressure was 220/130, and his pulse was 56.  Recumbent 
blood pressure was 210/120, and the pulse was 48.  Standing 
blood pressure was 230/130, and the pulse was 104.  The 
appellant's heart sounds were normal and no murmurs were 
heard.  The diagnosis was of essential hypertension.  

In a March 1993 rating action, the RO granted the appellant's 
claim for entitlement to service connection for bilateral 
otosclerosis, status-post right stapedectomy with impaired 
hearing.  At that time, the RO noted that the appellant's 
service medical records showed that he was diagnosed with 
bilateral otosclerosis during service and subsequently 
underwent a right stapedectomy.  Thus, it was the RO's 
determination that the appellant's current bilateral 
otosclerosis, status-post right stapedectomy with impaired 
hearing was related to service.  

In a correspondence from the appellant to the RO, dated in 
January 1998, the appellant contended that his hypertension 
was secondary to his service-connected bilateral 
otosclerosis, status-post right stapedectomy with impaired 
hearing.  

In July 1999, the RO received outpatient treatment records 
from the Dorn VA Medical Center (VAMC), from July 1998 to May 
1999.  The records show that in April 1999, it was noted that 
the appellant's past medical history included benign 
essential hypertension, with August 1997 as date of onset.  

In September 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that he was taking medication for his hypertension.  
(Transcript (T.) at page (pg.) 7).  The appellant stated that 
when he was diagnosed with hypertension, and that he was 
informed that he could receive disability benefits for his 
bilateral ear problems.  (T. at pg. 10).  It was the 
appellant's contention that his hypertension was caused by 
his service-connected bilateral otosclerosis, status-post 
right stapedectomy with impaired hearing.  

In August 2001, the RO received outpatient treatment records 
from the Dorn VAMC, from December 2000 to October 2001.  The 
records show intermittent treatment for the appellant's 
hypertension.  

A VA examination was conducted in August 2001.  At that time, 
the examining physician noted that he had reviewed the 
appellant's claims file.  The appellant stated that he had 
suffered from otosclerosis and deafness since he was in the 
military and had undergone surgery.  He noted that since 1962 
he had suffered from hypertension.  The examiner reported 
that the appellant was wearing hearing aids in both ears and 
that he could hear properly.  The physical examination showed 
that the appellant's blood pressure was 150/80, and his pulse 
was 80.  The pertinent diagnoses included hypertension and 
bilateral deafness secondary to otosclerosis and status-post 
stapedectomy.  The examiner stated that it was his opinion 
that the appellant's blood pressure was not service-connected 
and that it could be genetically benign hypertension.  
According to the examiner, the appellant's hypertension had 
nothing to do with his hearing problem or impairment.  

In April 2001, the RO received outpatient treatment records 
from the Dorn VAMC, from March 2001 to March 2002.  The 
records show intermittent treatment for the appellant's 
hypertension.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  See 
also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

To summarize, the appellant contends that his currently 
diagnosed hypertension is related to his service-connected 
bilateral otosclerosis, status-post right stapedectomy with 
impaired hearing.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his hypertension is 
secondary to his service-connected bilateral otosclerosis, 
status-post right stapedectomy with impaired hearing is not 
competent evidence.  

In the instant case, while the evidence of record shows that 
the appellant has currently been diagnosed with hypertension, 
the medical evidence does not show that his hypertension was 
caused or made worse by his service-connected bilateral 
otosclerosis, status-post right stapedectomy with impaired 
hearing.  In this regard, the Board recognizes that the 
outpatient treatment records from the Dorn VAMC, from July 
1998 to May 1999, December 2000 to October 2001, and from 
March 2001 to March 2002, show intermittent treatment for the 
appellant's hypertension.  However, the records are negative 
for any medical evidence showing that the appellant's 
hypertension is related to his service-connected bilateral 
otosclerosis, status-post right stapedectomy with impaired 
hearing.  In addition, in the appellant's August 2001 VA 
examination, the examiner stated that it was his opinion that 
the appellant's blood pressure was not service-connected and 
that it could be genetically benign hypertension.  The 
examiner further opined that the appellant's hypertension had 
nothing to do with his hearing problem or impairment.  

In light of the above, it is the Board's conclusion that the 
preponderance of the evidence is against the claim.  The 
medical evidence shows no relationship between the two 
disabilities.  38 C.F.R. § 3.310.  The August 2001 opinion 
stands uncontradicted by the evidentiary record.  Therefore, 
a grant of service connection is not warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified in 
part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary.  In the instant case, the 
evidence of record shows that the appellant underwent a VA 
examination in July 1992.  In addition, the RO has received 
outpatient treatment records from the Dorn VAMC, from July 
1998 to May 1999.  

In a December 2000 decision, the Board remanded this case.  
At that time, the Board requested that the RO ask the 
appellant to provide information regarding any evidence of 
past or current treatment for hypertension that he had not 
already submitted.  The RO was also requested to schedule the 
appellant for a VA examination by a cardiologist to determine 
whether he suffered from hypertension as the result of his 
service-connected bilateral otosclerosis, status-post right 
stapedectomy with impaired hearing.

In a letter from the RO to the appellant, dated in May 2001, 
the RO requested that the appellant provide the names, 
addresses, and approximate dates of treatment from all VA and 
non-VA health care providers from whom he had received 
treatment for hypertension.  

In August 2001, the RO received outpatient treatment records 
from the Dorn VAMC, from December 2000 to October 2001.  In 
addition, in August 2001, the appellant underwent a VA 
examination.  The Board further notes that in April 2001, the 
RO received outpatient treatment records from the Dorn VAMC, 
from March 2001 to March 2002.  

In light of the above, the Board concludes that there is no 
indication that there are additional documents that have not 
been obtained and that would be pertinent to the present 
claim.  The appellant and his accredited representative have 
been afforded the opportunity to present evidence and 
argument in support of the claim, including at a hearing 
before the undersigned Board member.  In addition, in a 
letter from the RO to the appellant, dated in May 2001, the 
appellant was informed of the VCAA.  Thus, the Board 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have in effect informed him 
of the information and evidence that would be needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Board further recognizes that in a letter from the 
appellant to the RO, dated in August 2001, the appellant 
contended that his recent VA examination was inadequate.  The 
appellant noted that as per the Board's December 2000 remand 
decision, he was to be examined by a cardiologist, and the 
appellant questioned whether or not the examiner from his 
August 2001 VA examination was a cardiologist.  In this 
regard, the Board notes that it is unclear from the evidence 
of record whether or not the examiner from the appellant's 
August 2001 VA examination was a cardiologist.  However, a 
review of the August 2001 VA examination report shows that 
the appellant was afforded a thorough examination, and there 
is no evidence of irregularity, ambiguity, or vagueness in 
the context of the examiner's opinion.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The fact that a report of VA 
examination gives rise to evidence (i.e., medical opinion) 
that is adverse to the appellant's claim does not render such 
an examination report deficient.  Therefore, the Board 
determines that the August 2001 examination report accurately 
reflects the findings of that study, and hence a remand is 
not warranted.


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected bilateral otosclerosis, status-post 
stapedectomy with impaired hearing, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

